Citation Nr: 0319709	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound of the right knee with chondromalacia 
and retained small metallic fragment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran had verified active service from September 1966 
to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2001).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

The Board notes that because of the change in the law brought 
about by the VCAA, development was previously conducted on 
this matter, which has been in part, completed.  Nonetheless, 
the Board observes that the duty to assist requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, among other such 
duties.  In this case, although development was conducted, 
the recent VA examination did not fully address the veteran's 
complaints associated with his right knee disability.  The 
Board finds that the clinical findings reported from the 
recent VA examination in June 2003 do not adequately state 
the disability picture such that an equitable adjudication in 
this matter may be determined.  Thus, a remand is necessary.  
Additionally, in light of the new evidence, a remand is 
necessary for issuance of a supplemental statement of the 
case.  Therefore, the Board requests that the following 
directives be accomplished.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should arrange for a VA 
examination to ascertain the current 
severity of the veteran's service-
connected right knee disorder.  All 
indicated testing, including range of 
motion and x-ray studies, should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should describe the degree of 
any painful motion, functional loss due 
to pain, or instability that is present.  
All requested findings must be described 
in a typewritten report, and all opinions 
expressed by the examiner must be 
supported by a complete rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




